                                            Case 3:19-cv-00907-AGT Document 29 Filed 05/15/19 Page 1 of 11




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        FRANCIS WANG,                                    Case No.19-cv-00907-EDL
                                                        Plaintiff,
                                   8
                                                                                             ORDER GRANTING DEFENDANT’S
                                                  v.                                         MOTION TO STAY
                                   9

                                  10        MARTHA KONGSGAARD,                               Re: Dkt. No. 15
                                                        Defendant.
                                  11

                                  12           Defendant Martha Kongsgaard, individually and as Trustee of The Martha Kongsgaard
Northern District of California
 United States District Court




                                  13   GST Exempt Trust U/T/A/ dated October 21, 1993 (“Defendant”) moves to dismiss the complaint

                                  14   filed by Plaintiff Francis Wang, individually and as Trustee of WFT-TNG (“Plaintiff”), or, in the

                                  15   alternative stay, proceedings. For the reasons discussed below, the Court GRANTS Defendant’s

                                  16   motion to stay this case pending the state court proceedings based only on the Colorado River

                                  17   doctrine. The parties are ordered to file a joint status report upon the termination of the state case

                                  18   and, in the interim, joint status reports every 180 days until the state proceedings conclude.

                                  19   I.      FACTUAL ALLEGATIONS
                                  20           Plaintiff owns property located at 460 Stonecrest Drive, Napa, California. Compl., ¶ 6.

                                  21   Defendant owns adjacent property at 550 Stonecrest Drive, Napa, California. Id., ¶¶ 9, 11. The

                                  22   properties share a common boundary to the north and east of the 460 Stonecrest property and the

                                  23   south and west of the 550 Stonecrest property. Id., ¶ 11. Plaintiff purchased 460 Stonecrest Drive

                                  24   in 1988 and Defendant has owned 550 Stonecrest since 1980. Id., ¶¶ 7, 9.

                                  25           There is a hill on Stonecrest Drive, of which Defendant owns a substantial portion. Id.

                                  26   Plaintiff discovered that the hillsides around his home had many loose rocks and large boulders

                                  27   that posed a serious danger to the 460 Stonecrest property when rocks and boulders slide down the

                                  28   hillsides, particularly during heavy rains, and caused damage to the property. Id., ¶ 12. The
                                             Case 3:19-cv-00907-AGT Document 29 Filed 05/15/19 Page 2 of 11




                                   1   hillside was also difficult to traverse and has tall weeds and thick brush that creates a fire hazard.

                                   2   Id.

                                   3            In the mid-1990s, Plaintiff began spending considerable time and resources to stabilize the

                                   4   hillside and reduce the hazardous vegetation. Id. This work included removing dead trees and

                                   5   brush, terracing the hillside, developing fire access trails, and creating planting beds with watering

                                   6   systems. Id. Eventually, Plaintiff fixed the terraces with retaining walls, pathways, and staircases

                                   7   for social uses, doing so with the knowledge that the improvements were being constructed on

                                   8   property owned by Defendant. Id., ¶ 13. Through these improvements, Plaintiff gained easement

                                   9   rights, and Defendant has engaged in efforts to interfere with Plaintiff’s use of those areas. Id., ¶¶

                                  10   14-15. Defendant has also encroached upon Plaintiff’s property at 460 Stonecrest by breaching a

                                  11   water pump agreement and encroaching on an electrical utility power line. Id., ¶ 25.

                                  12            On or about May 28, 2010, Defendant sent correspondence to Plaintiff inviting an offer to
Northern District of California
 United States District Court




                                  13   purchase a portion of the 550 Stonecrest property. Id., ¶ 16. On or about July 8, 2010, Plaintiff

                                  14   prepared a written agreement providing for the purchase of a 12-acre portion of the 550 Stonecrest

                                  15   property by Plaintiff for $400,000 with the immediate payment of $7,500 in earnest money (the

                                  16   “Purchase Agreement”). Id., ¶ 17. Defendant signed the Purchase Agreement on or about

                                  17   September 8, 2010. Id., ¶ 18, Ex. B (fully executed copy of the Purchase Agreement). The

                                  18   Purchase Agreement included a provision that the 12-acre parcel of land would not be subject to

                                  19   the Williamson Act1 based on Defendant’s representation that the Williamson Act Agricultural

                                  20   Preserve contract was about to terminate and would not be renewed. Id., ¶ 19.

                                  21            Despite this provision of the Purchase Agreement, Defendant entered into a new

                                  22   Williamson Act Agricultural Preserve contract in June 2011 that impacted the 12-acre parcel. Id.,

                                  23   ¶ 20. On or about April 4, 2011, Defendant wrote Plaintiff stating that: “We regret that we have

                                  24   been unable to reach an agreement concerning the 12 acres belonging to 550 Stonecrest. We are

                                  25   no longer interested in pursuing negotiations.” Id., ¶ 21. On or about April 5, 2011, Plaintiff

                                  26
                                       1
                                  27     The Williamson Act, also known as the California Land Conservation Act of 1965, enables local
                                       governments to enter into contract with private landowners for the purpose of restricting specific
                                  28   parcels of land to agricultural or related open space use. Cal. Gov’t Code §§ 51200-51295. In
                                       return, landowners receive reduced property tax assessments. Id.
                                                                                          2
                                             Case 3:19-cv-00907-AGT Document 29 Filed 05/15/19 Page 3 of 11




                                   1   responded that he wished to abide by the terms of their agreement and proceed with the

                                   2   transaction. Id., ¶ 22. Following this exchange of correspondence, the parties disputed whether

                                   3   the Purchase Agreement was enforceable. Id., ¶¶ 23-24.

                                   4            Subsequently, the parties commenced settlement discussions. Id., ¶¶ 26-27. To that end,

                                   5   the parties entered into a tolling agreement that commenced on July 1, 2011. Id., ¶¶ 28-30.

                                   6   Defendant represented to Plaintiff that after a number of years the conservation easement would

                                   7   expire and the sale could be completed. Wang Decl., ¶ 7. Plaintiff recently learned that

                                   8   Defendant’s land was not under a conservation easement in 2010 and Defendant entered into a

                                   9   new conservation easement only after executing the Purchase Agreement. Id.

                                  10            On November 29, 2018, Napa County Planning, Building, and Environmental Services

                                  11   Department (“Napa County”) cited Defendant for violations of the California Building Code and

                                  12   the Napa County Code for the improvements Plaintiff made to the 550 Stonecrest property.
Northern District of California
 United States District Court




                                  13   Kongsgaard Decl., ¶ 2, Ex. A. Napa County’s citation required Defendant to take corrective

                                  14   measures, apply for the required permit, or otherwise face monetary penalties. Id. Defendant also

                                  15   faces fines and increased property tax liability under the Williamson Act. Id., ¶ 3. On January 7,

                                  16   2019, Defendant served notice of intent to initiate litigation, which Defendant believed terminated

                                  17   the tolling agreement 30 days thereafter. Id., ¶ 31. On February 15, 2019, Defendant filed a

                                  18   complaint in state court against Plaintiff and Laura Young, raising claims to quiet title, for

                                  19   injunctive relief, trespass, nuisance, negligence, and for declaratory relief. Flaherty Decl., ¶ 3, Ex.

                                  20   A; Request for Judicial Notice (“RJN”), Ex. A. Defendant served discovery requests on Plaintiff

                                  21   in the state court action and Plaintiff’s responses to those requests are due on May 14, 2019. Id.,

                                  22   ¶¶ 4-5. Plaintiff’s response to the state court complaint was due on April 23, 2019, although

                                  23   Plaintiff filed a motion to stay proceedings in lieu of filing an answer. Id., ¶ 6.

                                  24   II.      PROCEDURAL HISTORY
                                  25            Plaintiff filed his federal complaint here on February 19, 2019, four days after Defendant

                                  26   filed suit in state court. Plaintiff’s complaint alleges claims for breach of contract, breach of the

                                  27   covenant of good faith and fair dealing, negligence, nuisance, trespass, fraud, and trespass to

                                  28   timber. The complaint asks for injunctive relief, declaratory relief, and specific performance.
                                                                                          3
                                          Case 3:19-cv-00907-AGT Document 29 Filed 05/15/19 Page 4 of 11




                                   1   Defendant responded with this motion to dismiss or stay proceedings.

                                   2   III.   DISCUSSION
                                   3          Defendant moves to dismiss under Rule 12(b)(1) on the ground that the Court should

                                   4   abstain from exercising jurisdiction over Plaintiff’s claims under the abstention doctrines outlined

                                   5   in Younger v. Harris, 401 U.S. 37 (1971), and Colorado River Water Conservation Dist. v. United

                                   6   States, 424 U.S. 800 (1976). In the alternative, Defendant asks the Court to stay this case pending

                                   7   resolution of the state court action.

                                   8          As an initial issue, Plaintiff points out that the Court indisputably has diversity jurisdiction

                                   9   over this case because Plaintiff is a resident of California, Defendant is a resident of Washington

                                  10   state, and the controversy involves more than $75,000. Thus, Plaintiff urges the Court to deny

                                  11   Defendant’s motion because abstention is “‘an extraordinary and narrow exception to a district

                                  12   court’s duty to adjudicate a controversy properly before it.’” Quackenbush v. Allstate Ins. Co.,
Northern District of California
 United States District Court




                                  13   517 U.S. 706, 728 (1996) (quoting Colorado River, 424 U.S. at 813)).

                                  14          Plaintiff is correct that “[g]enerally, as between state and federal courts, the rule is that ‘the

                                  15   pendency of an action in the state court is no bar to proceedings concerning the same matter in the

                                  16   Federal Court having jurisdiction.’” Colorado River, 424 U.S. at 817 (quoting McClellan v.

                                  17   Carland, 217 U.S. 268, 282 (1910)); see also Sprint Commc’ns, Inc. v. Jacobs, 571 U.S. 69, 72

                                  18   (2013) (“Abstention is not in order simply because a pending state-court proceeding involves the

                                  19   same subject matter.”). Yet the abstention doctrines are jurisprudential concepts that permit a

                                  20   court to decline jurisdiction when there are heightened concerns about the inconvenience of the

                                  21   federal forum, comity, or the conservation of judicial resources. See Colorado River, 424 U.S. at

                                  22   817-18; Sprint Commc’ns, 571 U.S. at 72 (there are “certain instances in which the prospect of

                                  23   undue interference with state proceedings counsels against federal relief”); San Jose Silicon Valley

                                  24   Chamber of Commerce Political Action Committee v. City of San Jose, 546 F.3d 1087, 1092 (9th

                                  25   Cir. 2008). The two abstention doctrines that Defendants relies on are discussed below.

                                  26          A.      Younger Abstention
                                  27          The Younger abstention doctrine was developed out of respect for limiting equity

                                  28   jurisdiction not to unduly encroach on the role of the jury and a concern for comity and judicial
                                                                                          4
                                           Case 3:19-cv-00907-AGT Document 29 Filed 05/15/19 Page 5 of 11




                                   1   economy. Gilbertson v. Albright, 381 F.3d 965, 970 (9th Cir. 2004) (en banc) (explaining the

                                   2   history of the doctrine). As the Ninth Circuit has observed:

                                   3                   [E]quitable principles prevent erosion of the role of the jury and
                                                       duplication of legal proceedings when a single suit would be adequate
                                   4                   to protect the rights asserted. Principles of comity, on the other hand,
                                                       preserve respect for state functions such that the national government
                                   5                   protects federal rights and interests in a way that will not “unduly
                                                       interfere with the legitimate activities of the States.”
                                   6
                                       Id. (quoting Younger, 401 U.S. at 43-45).
                                   7
                                               Abstention under the Younger doctrine is appropriate if four conditions are met: “(1) a
                                   8
                                       state-initiated proceeding is ongoing; (2) the proceeding implicates important state interests; (3)
                                   9
                                       the federal plaintiff is not barred from litigating federal constitutional issues in the state
                                  10
                                       proceeding; and (4) the federal court action would enjoin the proceeding or have the practical
                                  11
                                       effect of doing so, i.e., would interfere with the state proceeding in a way that Younger
                                  12
Northern District of California




                                       disapproves.” San Jose Silicon Valley, 546 F.3d at 1092. Under this doctrine, “federal courts
 United States District Court




                                  13
                                       must refrain from hearing constitutional challenges to state action under certain circumstances in
                                  14
                                       which federal action is regarded as an improper intrusion on the right of a state to enforce its laws
                                  15
                                       in its own courts.” Wright & Miller, Fed. Prac. & Proc., § 4251.2
                                  16
                                               Defendant argues that all four elements of Younger abstention are present here. Defendant
                                  17
                                       contends that the first element that “a state-initiated proceeding is ongoing” is satisfied because the
                                  18
                                       state-court case is in the midst of discovery and remains active. However, in general the Younger
                                  19
                                       doctrine has only been applied “to particular state civil proceedings that are akin to criminal
                                  20
                                       prosecutions or that implicate a State’s interest in enforcing the orders and judgments of its
                                  21
                                       courts.” Sprint Commc’ns, 571 U.S. at 72-73 (citing Huffman v. Pursue, Ltd., 420 U.S. 592
                                  22

                                  23
                                       2
                                  24     An exception to Younger abstention applies when “there is a ‘showing of bad faith, harassment,
                                       or some other extraordinary circumstance that would make abstention inappropriate.’” Id.
                                  25   (quoting Middlesex Cnty. Ethics Comm. v. Garden State Bar Ass’n, 457 U.S. 423, 435 (1982)).
                                       Plaintiff made certain off-handed remarks in his opposition that Defendant breached the tolling
                                  26   agreement by filing her case in state court, presumably to elude the Younger doctrine. Plaintiff
                                       does not explain how Defendant breached the tolling agreement and there are no allegations or
                                  27   arguments that the tolling agreement was also a covenant not to sue. Defendant’s attorney filed a
                                       declaration attesting that the tolling agreement “does not restrict either party from pursuing
                                  28   litigation at any time, it merely tolls the applicable statute of limitations.” Flaherty Decl., ¶ 6.
                                       This argument is not persuasive.
                                                                                           5
                                          Case 3:19-cv-00907-AGT Document 29 Filed 05/15/19 Page 6 of 11




                                   1   (1975) and Pennzoil Co. v. Texaco Inc., 481 U.S. 1 (1987)). Accordingly, the Supreme Court has

                                   2   “stressed” that “[c]ircumstances fitting within the Younger doctrine . . . are ‘exceptional’; they

                                   3   include . . . ‘state criminal prosecutions,’ ‘civil enforcement proceedings,’ and ‘civil proceedings

                                   4   involving certain orders that are uniquely in furtherance of the state courts’ ability to perform their

                                   5   judicial functions.’” Id. at 73. Defendant’s state court claims do not fit into the categories of

                                   6   “extraordinary” cases recited in Sprint Commc’ns.

                                   7          Defendant next argues that the state proceeding satisfies the second Younger element

                                   8   because the state case implicates California’s important interest in determining real property rights

                                   9   and obligations. For purposes of the Younger doctrine, “‘[t]he importance of the interest is

                                  10   measured by considering its significance broadly, rather than by focusing on the state’s interest in

                                  11   the resolution of an individual’s case.’” San Jose Silicon Valley, 546 F.3d at 1094 (quoting

                                  12   Baffert v. Cal. Horse Racing Bd., 332 F.3d 613, 618 (9th Cir. 2003)). Defendant’s state court
Northern District of California
 United States District Court




                                  13   action is an effort to delineate the property rights between Defendant and Plaintiff in the 550

                                  14   Stonecrest property. “[P]roperty rights have historically been considered an area of state

                                  15   concern.” Logan v. U.S. Bank Nat’l Ass’n, 2010 WL 1444878, at *3 (C.D. Cal. Apr. 12, 2010)

                                  16   (citing Wong v. Astrue, 2008 WL 2051044, at *4 (N.D. Cal. May 13, 2008) (in case in which the

                                  17   plaintiff challenged her eviction by the San Francisco Housing Authority, holding that “California

                                  18   has an important interest in protecting real property transfers and leasehold estates, which have

                                  19   historically and traditionally been the domain of the states, and not the federal government. Thus,

                                  20   the state interests here support the Court abstaining under Younger.”). As Defendant points out on

                                  21   reply, the State of California also has an interest in the tax implications of this case because it

                                  22   involves regulation under the Williamson Act.

                                  23          Plaintiff contends that the state must be a party to the action to implicate a state right, but

                                  24   cites no case law that supports that proposition. Often, a state actor is involved in cases where the

                                  25   Younger doctrine is applicable, but the Court is not aware of precedent that requires the state to be

                                  26   a party to the litigation and Plaintiff points to none. Defendant has established the second element

                                  27   of Younger abstention.

                                  28          The third element is that the plaintiff in the federal case is not barred from asserting his
                                                                                          6
                                          Case 3:19-cv-00907-AGT Document 29 Filed 05/15/19 Page 7 of 11




                                   1   federal constitutional issues in the state case. Middlesex, 457 U.S. at 432 (“‘[T]he . . . pertinent

                                   2   inquiry is whether the state proceedings afford an adequate opportunity to raise the constitutional

                                   3   claims’”) (quoting Moore v. Sims, 442 U.S. 415, 430 (1979)). In some instances, courts have

                                   4   formulated this prong more broadly by explaining that “[t]he third prong of the Younger analysis

                                   5   asks whether the plaintiff has or had an ‘adequate’ or ‘full and fair’ opportunity to raise its federal

                                   6   claims in the state proceedings.” Commc’ns Telesystems Int’l v. Cal. Public Utility Com’n, 196

                                   7   F.3d 1011, 1019 (9th Cir. 1999). Defendant contends that Younger abstention applies because

                                   8   Plaintiff has not raised any federal claims in the action he filed with this Court and Plaintiff cannot

                                   9   argue that he was precluded from raising his claims with the state court. In her reply, Defendant

                                  10   also argues that Plaintiff concedes that the third prong is met.

                                  11          However, Plaintiff’s opposition argued persuasively that Defendant’s application of the

                                  12   Younger doctrine is improper because there is no constitutional question raised by the federal
Northern District of California
 United States District Court




                                  13   complaint. The Younger doctrine, as explained in Gilbertson, is concerned with the issues of

                                  14   federalism and comity where a federal court is asked to resolve federal claims that would

                                  15   effectively terminate an ongoing, related state court case. For example, this concern was

                                  16   implicated in Gilbertson where the plaintiff brought a 42 U.S.C. § 1983 claim against members of

                                  17   Oregon’s State Board of Examiners for Engineering and Land Surveying after they revoked the

                                  18   plaintiff’s land surveying license, contending that the board members retaliated against him for

                                  19   exercising his First Amendment rights, violated his due process rights, and denied him equal

                                  20   protection. 381 F.3d at 982. Here, there is no such federal claim, constitutional or otherwise.

                                  21          The final element that must be shown to warrant Younger abstention is that the federal

                                  22   action would enjoin or have the practical effect of enjoining the state action. Plaintiff’s federal

                                  23   complaint seeks damages, as well as an order compelling Defendant to perform the Purchase

                                  24   Agreement and a permanent injunction to bar Defendant from interfering with Plaintiff’s easement

                                  25   rights. If the Court were to side with Plaintiff on his claims and enter the requested relief, it would

                                  26   potentially have the practical effect of adjudicating the property right claims that Defendant has

                                  27   raised before the state court. Direct interference – such as an injunction of the state proceedings

                                  28   themselves – is not a requirement for application of the Younger doctrine. Gilbertson, 381 F.3d at
                                                                                          7
                                          Case 3:19-cv-00907-AGT Document 29 Filed 05/15/19 Page 8 of 11




                                   1   968-69.

                                   2          As discussed above, some elements of the Younger abstention doctrine test are met, but

                                   3   others are not. This case does not fall within the categories of “exceptional” cases discussed in

                                   4   Spring Commc’ns and also does not raise an issue of federal law. Accordingly, the Court declines

                                   5   to invoke the Younger abstention doctrine to dismiss or stay this case.

                                   6          B.      Colorado River Doctrine
                                   7          Even when a case does not fall within the Younger abstention doctrine, a court may

                                   8   nevertheless decide to decline jurisdiction due to “considerations of ‘(w)ise judicial

                                   9   administration, giving regard to conservation of judicial resources and comprehensive disposition

                                  10   of litigation.’” Colorado River, 424 U.S. at 817 (quoting Kerotest Mfg. Co. v. C-O-Two Fire

                                  11   Equip. Co., 342 U.S. 180, 183 (1952)). In light of a federal court’s obligation to exercise

                                  12   jurisdiction, “the circumstances permitting the dismissal of a federal suit due to the presence of a
Northern District of California
 United States District Court




                                  13   concurrent state proceeding for reasons of wise judicial administration are considerably more

                                  14   limited than the circumstances appropriate for abstention. The former circumstances, through

                                  15   exceptional, do nevertheless exist.” Id. at 818. “Only the clearest of justifications will warrant

                                  16   dismissal.” Id. at 819. The Ninth Circuit favors a stay, rather than dismissal, when the Colorado

                                  17   River factors favor declining the exercise of jurisdiction. Montanore Minerals Corp. v. Bakie, 867

                                  18   F.3d 1160, 1166 (9th Cir. 2017).

                                  19          In Colorado River, the Supreme Court held that the circumstances warranted dismissal of

                                  20   the concurrent federal proceedings. The Court first noted the application of an amendment to

                                  21   federal law demonstrated a federal policy of avoiding piecemeal adjudication of water rights in a

                                  22   river system. Colorado River, 424 U.S. at 818. It also noted that the federal proceedings were

                                  23   extremely limited, there was extensive involvement of state water rights (i.e., a res), and there was

                                  24   a great geographic distance between the federal court and the state proceedings. Id.

                                  25          Later cases have further developed this doctrine. The following is a non-exclusive list of

                                  26   factors that courts consider in determining whether the Colorado River doctrine applies and a case

                                  27   should be dismissed or stayed pending parallel state court proceedings on the same subject matter:

                                  28   (1) whether either the state or federal court has exercised jurisdiction over a res; (2) the
                                                                                          8
                                          Case 3:19-cv-00907-AGT Document 29 Filed 05/15/19 Page 9 of 11




                                   1   inconvenience of the federal forum; (3) the desirability of avoiding piecemeal litigation; (4) the

                                   2   order in which the forums obtained jurisdiction; (5) whether federal or state law controls the

                                   3   decision on the merits; (6) whether the state court can adequately protect the rights of the parties;

                                   4   and (7) whether a stay would discourage forum shopping. 40235 Washington Street Corp. v.

                                   5   Lusardi, 976 F.2d 587, 588 (9th Cir. 1992); Am. Int’l Underwiters (Philippines), Inc. v.

                                   6   Continental Ins. Co., 843 F.2d 1253, 1259 (9th Cir. 1988). “No one factor is necessarily

                                   7   determinative; a carefully considered judgment taking into account both the obligation to exercise

                                   8   jurisdiction and the combination of factors counseling against that exercise is required.” Colorado

                                   9   River, 424 U.S. at 818-19. “[T]he existence of a substantial doubt as to whether the state

                                  10   proceedings will resolve the federal action precludes the granting of a stay” under Colorado River.

                                  11   Intel Corp., 12 F.2d at 913.

                                  12          A threshold consideration is whether the state and federal proceedings are sufficiently
Northern District of California
 United States District Court




                                  13   parallel. “Exact parallelism” between the state and federal case is not a requirement and the

                                  14   proceedings need only be “substantially similar.” Nakash v. Marciano, 882 F.2d 1411, 1416 (9th

                                  15   Cir. 1989) (holding that state and federal case that both “concern how the respective parties have

                                  16   conducted themselves since [the plaintiff] purchased a portion” of a company were substantially

                                  17   similar for purposes of applying the Colorado River doctrine). Here, both cases concern the rights

                                  18   and obligations of Plaintiff and Defendant as they relate to the property at 550 Stonecrest.

                                  19   Although Plaintiff’s complaint raises some claims, such as breach of contract and fraud, outside

                                  20   the state action, the state action and the federal action have a great deal of overlap. Plaintiff

                                  21   acknowledged the overlapping nature of the two cases when he argued in his motion to stay the

                                  22   state action that “this Action [the Napa County Superior Court case] is substantially similar to the

                                  23   Wang Complaint in Federal Court, essentially involving two sides of the same coin” and that

                                  24   “[t]here is no good reason why two courts should devote time and effort deciding the same factual

                                  25   and legal issues.” Defendant’s Request for Judicial Notice, Ex. A at 8: 6-7, 16-17. These cases

                                  26   are, as Plaintiff puts it in his brief in support of his motion to stay the state court proceedings, “two

                                  27   sides of the same coin,” arising from the same set of facts.

                                  28          Next, the Court must consider the factors discussed in Colorado River and its progeny.
                                                                                          9
                                         Case 3:19-cv-00907-AGT Document 29 Filed 05/15/19 Page 10 of 11




                                   1   When the proceedings are in rem or quasi in rem that factor is dispositive because “the forum first

                                   2   assuming custody of the property at issue has exclusive jurisdiction to proceed.” 40235

                                   3   Washington Street Corp., 976 F.2d at 589 (citing Colorado River, 424 U.S. at 819). This factor

                                   4   “applies when both forums exercise jurisdiction over the same property, and addresses the concern

                                   5   ‘that the parallel proceedings will result in inconsistent dispositions of [such property].’”

                                   6   Montarnore, 867 F.3d at 1166 (quoting Seneca Ins. Co., Inc. v. Strange Land, Inc., 862 F.3d 835,

                                   7   840 (9th Cir. 2017)). Here, Defendant’s state court complaint seeks to quiet title to the 550

                                   8   Stonecrest property, which is the same property that is the subject of Plaintiff’s complaint in this

                                   9   court. “A quiet title action is a proceeding in rem,” so a stay of these proceedings is required.

                                  10   40235 Washington Street Corp., 976 F.2d at 589.

                                  11          Consideration of the remaining relevant factors also counsels in favor of a stay of these

                                  12   proceedings. The Northern District of California is not an inconvenient forum, particularly as San
Northern District of California
 United States District Court




                                  13   Francisco and Napa are only approximately 50 miles apart and Defendant resides in another state.

                                  14   Defendant contends that there are “multiple parties and individuals” involved beside herself,

                                  15   presumably her other relatives that are beneficiaries of the trust, which makes San Francisco an

                                  16   inconvenient forum. While other individuals might be interested in the proceedings, Plaintiff and

                                  17   Defendant are the only actual parties to the case. Moreover, the 50 mile distance between Napa

                                  18   and San Francisco is not burdensome. In both cases, state law will be applied and the state court

                                  19   obtained jurisdiction first, albeit only by a few days. The state proceedings are slightly more

                                  20   advanced as Defendant has already served discovery and Plaintiff’s response to the complaint was

                                  21   due in April, although he filed a motion to stay the state proceedings instead of filing an answer,

                                  22   which may or may not have been procedurally proper. There is also the significant risk that two

                                  23   separate litigations will result in piecemeal litigation and/or conflicting outcomes. As a practical

                                  24   matter, Plaintiff may be able to eliminate all of these difficulties by raising his claims in a cross-

                                  25   claim in state court, as he acknowledges in his opposition brief.

                                  26          On balance, it is appropriate to stay this case pending the state court litigation. Permitting

                                  27   this case to proceed in whole or part while a substantially similar case involving the same property

                                  28   is simultaneously litigated in state court would not serve Rule 1’s admonition that the Court ensure
                                                                                          10
                                         Case 3:19-cv-00907-AGT Document 29 Filed 05/15/19 Page 11 of 11




                                   1   that “just, speedy, and inexpensive determination of every action and proceeding.” Fed. R. Civ. P.

                                   2   1. Accordingly, this case is STAYED pursuant to Colorado River.

                                   3   IV.    CONCLUSION
                                   4          For the reasons discussed above, the Court GRANTS Defendant’s motion to stay this case

                                   5   pending the state court proceedings based only on the Colorado River doctrine.

                                   6

                                   7          IT IS SO ORDERED.

                                   8   Dated: May 15, 2019

                                   9

                                  10
                                                                                                  ELIZABETH D. LAPORTE
                                  11                                                              United States Magistrate Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                      11
